Garrett, Chief Judge,

dissenting.

The majority here feel constrained to overrule the conclusion of law announced by a majority of the court in the case of David L. Moss Co., Inc. v. United States, decided March 27, 1939, 26 C. C. P. A. (Customs) 381, C. A. D. 45.
As epitomized in a portion of the second head note of that case, it was there said:
* * * A majority of the court concurs in the view that, while it is not a function of the court to weigh the evidence and determine the facts, it may go behind the report of the [tariff] commission, which is before the court, to determine whether the finding of the President and the commission that dried egg albumen was such a domestic article is supported by any substantial evidence. Citing Shields v. Utah Idaho Cent. R. R. Co., 305 U. S. 177.
No appeal was taken from this court’s decision in that case, and the question of law there decided has never been before the Supreme Court of the United States. However, as I understand the majority opinion in the instant case, it is the majority view that the reasoning of the Supreme Court in the case of the United States v. George S. Bush Co., Inc., decided May 20, 1940, 310 U. S. 371, T. D. 50159, is at variance with the holding of the majority of this court in the Moss case, supra, and for that reason the Bush case is thought to support the present majority position.
I find myself unable to concur in that view and hence respectfully dissent.
*29I deem it unnecessary to discuss tbe facts of tbe instant case. Concededly, tbey do not differ materially from tbe facts found in tbe Moss case, sufra.